In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3607 
VENITIA HOLLINS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

 
REGENCY CORPORATION and HAYES BATSON, 
                                   Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 13 C 07686 — John J. Tharp, Jr., Judge. 
                     ____________________ 

     ARGUED MAY 25, 2017 — DECIDED AUGUST 14, 2017 
                ____________________ 

    Before WOOD, Chief Judge, and BAUER and HAMILTON, Cir‐
cuit Judges. 
    WOOD,  Chief  Judge.  Regency  Corporation  operated  for‐
profit cosmetology schools in 20 states. Each Regency Beauty 
Institute  offered  both  classroom  instruction  and  practical 
instruction  in  a  “Regency  Salon,”  where  members  of  the 
public  could  receive  cosmetology  services  at  low  prices. 
Venitia Hollins was a Regency student, first at its Merrillville, 
2                                                       No. 15‐3607 

Indiana, location, and later at its Tinley Park, Illinois, facility. 
In this case, Hollins asserts that the work she performed in the 
Salon  was  compensable  for  purposes  of  the  Fair  Labor 
Standards  Act  (FLSA),  29  U.S.C.  §  201;  she  also  asserts  that 
Regency  violated  various  state  laws,  including  the  Illinois 
Minimum Wage Law, 820 ILCS 105/1 et seq., the Illinois Wage 
Payment  and  Collection  Act,  820  ILCS  115/1  et  seq.,  and  the 
Indiana  Wage  Payment  Statute,  Ind.  Code  §  22‐2‐5‐1  et  seq., 
among many others. Her complaint indicates that she wanted 
to bring her suit as a collective action under the FLSA and a 
class  action  under  the  state  statutes,  but  the  district  court 
denied  her  motion  conditionally  to  certify  the  FLSA  action 
and never certified a class action under Federal Rule of Civil 
Procedure  23.  Instead,  it  addressed  the  individual  merits  of 
her case on summary judgment and ruled in Regency’s favor. 
Hollins  has  appealed.  She  now  argues  that  this  court  lacks 
jurisdiction over her own appeal, because the claims of other 
putative members of her collective and class actions are still 
before the district court. In the alternative, she contends that 
she and her fellow students should have been recognized as 
employees  entitled  to  proper  payment  under  the  relevant 
statutes.  
                                  I 
    Regency, which has since closed its doors, at one time op‐
erated nearly 80 cosmetology schools around the country. Its 
students were required by state law to complete 1,500 hours 
of a combination of classroom and “hands‐on” work. They ac‐
complished the latter task by working in the school’s salon, at 
which they provided services—at discounted prices—for cus‐
tomers. Regency gave  them credits for hours worked  at  the 
salon, which it also called the “Performance Floor,” but it did 
No. 15‐3607                                                          3

not otherwise pay them for their work. Believing that she and 
her fellow students were entitled to wages, Hollins sued un‐
der the FLSA and state‐law wage statutes to recover the mon‐
ies she believed were owed. 
    Hollins  filed  her  initial  complaint  on  October  25,  2013, 
against Regency and Hayes Batson, its owner and chief exec‐
utive officer (we refer to them collectively as Regency); three 
days later she filed a motion for class certification under Fed‐
eral Rule of Civil Procedure 23 and for conditional certifica‐
tion of the FLSA collective action, 29 U.S.C. § 216. The district 
court took no action on either part of her motion. Instead, the 
parties filed a proposed case‐management plan, in which they 
suggested that the court rule first on the liability issues for the 
named plaintiff (Hollins), and then decide any class or collec‐
tive  certification  issues.  Over  the  next  year,  discovery  pro‐
ceeded.  During  that  time,  a  number  of  people  filed  consent 
forms indicating that they wanted to opt in to the FLSA col‐
lective action. The district court did nothing with those forms. 
Instead, on October 27, 2015, it granted summary judgment in 
favor of Regency and denied as moot Hollins’s pending mo‐
tions for conditional certification of the FLSA collective action 
and class certification on the other theories. (The issues pre‐
sented  in  the  motions  were  not  really  moot,  since  they  still 
could be affected by our ruling. The most one can say is that 
by not granting them, the district court effectively limited the 
case to Hollins’s individual claims.) 
    Hollins filed a notice of appeal on November 20, 2015, well 
within  the  30  days  provided  by  Federal  Rule  of  Appellate 
Procedure 4(a)(1)(A). But she became worried about appellate 
jurisdiction  because  of  the  presence  of  the  people  who  had 
expressed  an  interest  in  opting  into  the  FLSA  action.  To 
4                                                       No. 15‐3607 

resolve that question, she moved on May 23, 2016, to dismiss 
the appeal or to confirm appellate jurisdiction. At our request 
Regency responded, and in an order issued on December 21, 
2016,  we  decided  to  carry  the  jurisdictional  issue  with  the 
case.  
                                  II 
    Federal litigants normally must wait for a final judgment 
before  they  can  bring  a  matter  to  the  court  of  appeals.  See 
28 U.S.C. § 1291; Mohawk Indus. v. Carpenter, 558 U.S. 100, 106–
07 (2009). Although there are some exceptions to that rule, see, 
e.g., 28 U.S.C. § 1292(a)(1) (preliminary injunctions), 28 U.S.C. 
§ 1292(b) (questions of exceptional importance), FED. R. CIV. P. 
23(f)  (class‐certification  decisions),  none  of  those  exceptions 
applies to the present case. The question before us instead is 
whether the judgment that Hollins wants to challenge is truly 
final—that is, does it dispose of all claims of all parties? See 
FED.  R.  CIV.  P.  54;  see  also  Gelboim  v.  Bank  of  Am.  Corp., 
135 S. Ct. 897, 902 (2015).  
    The analysis that applies to the putative Rule 23 class dif‐
fers somewhat from that which applies to the FLSA collective 
action, but those differences are not material for our purposes. 
The critical question for both is whether the existence of the 
unnamed Rule 23 class members, or the aspiring members of 
the collective action who have signaled their interest in par‐
ticipating, defeats the finality of the district court’s judgment 
for purposes of appeal. In other words, are those people ad‐
ditional “parties” whose claims have not yet been resolved? If 
so, then we do not have a final judgment. If not, then we may 
proceed. 
No. 15‐3607                                                            5

     Looking  first  at  the  Rule  23  part  of  the  case,  we  see  a 
common situation: a person files an action on behalf of herself 
and others similarly situated, but the district court dismisses 
the individual case before ruling on class certification (either 
because  there  is  no  pending  motion  for  certification,  or 
because the district court chooses not to reach that issue). In 
such  a  case,  the  Supreme  Court  has  said  that  “no  one  [is] 
willing to advance the novel and surely erroneous argument 
that a nonnamed class member is a party to the class‐action 
litigation  before  the  class  is  certified.”  Smith  v.  Bayer  Corp., 
564 U.S.  299,  314  (2011)  (quotation  marks  and  citation 
omitted); see also Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 
593  (2013)  (“[A]  plaintiff  who  files  a  proposed class action 
cannot  legally  bind members of  the  proposed class before 
the class is certified.”). This does not mean that the rights of 
the  unnamed  putative  class  members  are  unaffected  by  the 
filing of the action. For example, the statute of limitations on 
their claims is suspended during the pendency of the putative 
class action. Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538 (1974). 
And  if  an  unnamed  member  wants  to  appeal  the  denial  of 
class certification, the Supreme Court has said that she may 
do so without first formally intervening in the district court. 
Devlin  v.  Scardelletti,  536  U.S.  1  (2002).  But  neither  of  these 
cases even hints that appellate review is impossible without 
some  kind  of  order  from  the  district  court  disposing  of  the 
claims of the unnamed members of an uncertified class.  
    We  conclude  that  the  same  result  should  follow  for  the 
claims  of  potential  members  of  an  FLSA  collective  action,  if 
the  collective  action  has  never  been  conditionally  certified  
and the court has not in any other way accepted efforts by the 
unnamed members to opt in or intervene. (Hollins did not ar‐
gue that the outsiders’ efforts to opt into her case should have 
6                                                       No. 15‐3607 

been construed as motions to intervene under Federal Rule of 
Civil Procedure 24, nor is it clear that intervention of right un‐
der  Rule  24(a),  rather  than  permissive  intervention  under 
Rule 24(b), would have been correct. We have no need to pur‐
sue this line of analysis further.) 
    Even though the statute, 29 U.S.C. § 216(b), does not spell 
out  any  process  for  conditional  certification,  the  Supreme 
Court has endorsed this practice—indeed, it has gone further 
and  characterized  it  as  an  important  step  in  these  cases.  In 
Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523 (2013), the 
Court  addressed  FLSA  collective  actions  in  some  detail.  Its 
central  holding  was  that  a  potential  collective  action  is  no 
longer  justiciable  when  the  lone  plaintiff’s  individual  claim 
becomes moot. Id. at 1526. In the course of explaining this de‐
cision, the Court noted: 
     Under the FLSA … “conditional certification” does not 
     produce  a  class  with  an  independent  legal  status,  or 
     join  additional  parties  to  the  action.  The  sole  conse‐
     quence  of  conditional  certification  is  the  sending  of 
     court‐approved written notice to employees, … who in 
     turn become parties to a collective action only by filing 
     written consent with the court, § 216(b). 
Id. at 1530. The Court never said, however, that an unnamed 
and un‐joined member of the FLSA collective action could be‐
come a party by filing a consent before the court even condi‐
tionally certified the group.  
   The role of the district court in defining the scope of the 
potential FLSA collective action is more than ministerial. The 
named  plaintiff  is  free  to  allege whatever  she  wants  for  her 
group, but the court must assess that proposed definition and 
No. 15‐3607                                                           7

assure itself that the employees identified are raising similar 
FLSA claims. In exercising this power, district courts do not 
hesitate to pare down the group or to deny conditional certi‐
fication  altogether.  See  Laura  L.  Ho,  Collective  Action  Basics, 
10 EMP.  RIGHTS  &  EMP.  POL’Y  J. 427, 429 & n. 12 (2006) (citing 
cases). This implies that, just as in Rule 23 class actions, the 
members of an uncertified group are not the type of parties 
whose presence would block a judgment against the named 
plaintiff from being final, unless they have otherwise gained 
full party status. Our decision in Epenscheid v. DirectSat USA, 
LLC,  688  F.3d  872  (7th  Cir.  2012),  supports  this  conclusion. 
There we wrote the following: 
        Collective actions are certified and decertified just 
   like class actions, unaffected by the absence of a gov‐
   erning  rule  of procedure. And “when a collective  ac‐
   tion is decertified, it reverts to one or more individual 
   actions  on  behalf  of  the  named  plaintiffs,” Alvarez  v. 
   City of Chicago, 605 F.3d 445, 450 (7th Cir. 2010)—which 
   is  just  what  happens  when  a Rule  23 class  is  decerti‐
   fied:  the  unnamed  class  members  go  poof  and  the 
   named  plaintiffs’  claims  revert  to  being  individual 
   claims. If the denial of class certification is reversed, the 
   suit will proceed with the plaintiffs as representatives 
   of the opt‐ins. There is no relevant difference between 
   the collective, consisting of opt‐ins, and the class, con‐
   sisting of class members minus the opt‐outs. 
688 F.3d at 877.  
   All of this persuades us that we do have a final judgment, 
and that the unaccepted opt‐in notices that the district court 
received do not stand in the way of that conclusion. The col‐
8                                                       No. 15‐3607 

lective action was never conditionally certified, and those no‐
tices  did  not,  of  their  own  force,  make  the  filers  “parties” 
whose unresolved claims would defeat finality. This is not to 
say that class actions and FLSA collective actions are identical 
for other purposes. For instance, unnamed members of a Rule 
23 class benefit from  American Pipe’s tolling rule, whereas the 
claims of potential members of an FLSA collective action are 
not tolled until they file opt‐in notices. See 7B  CHARLES ALAN 
WRIGHT  &  ARTHUR  R.  MILLER,  FED.  PRAC.  &  PROC. § 1807 (3d 
ed. 2005). But tolling is not an issue in this case. It is enough 
to say nothing about the claims of the people who either did 
signal  their  interest  in  opting  into  Hollins’s  FLSA  claim,  or 
those who might later wish to do so, defeats appellate juris‐
diction. We therefore are free to proceed to the merits of Hol‐
lins’s individual case. 
                               III 
    In assessing whether Hollins was an “employee” for pur‐
poses of the FLSA, we would like to be able to rely on the stat‐
ute. But, as we noted in Vanskike v. Peters, 974 F.2d 806 (7th Cir. 
1992), it is of little use: it “defines the term ‘employee’ in a cir‐
cular fashion, as ‘any individual employed by an employer,’ 
29 U.S.C. § 203(e)(1) … .” 974 F.2d at 807. The Supreme Court 
has added that we must construe the terms “employee” and 
“employer”  expansively,  see  Nationwide  Mutual  Ins.  Co.  v. 
Darden, 503 U.S. 318, 326 (1992). This, we said in Vanskike, re‐
quires  us  to  “examine  the  ‘economic  reality’  of  the  working 
relationship.” 974 F.2d at 808. The Department of Labor has 
offered a six‐factor “test” that (it thinks) enables a court to dis‐
tinguish  between  an  employee  and  an  unpaid  trainee.  See 
DOL, Wage & Hour Div., Fact Sheet # 71, Internship Programs 
Under  The  Fair  Labor  Standards  Act  (April  2010) 
No. 15‐3607                                                           9

https://www.dol.gov/whd/regs/compliance/whdfs71.pdf 
(last visited Aug. 14, 2017). It instructs that “[i]f all of the fac‐
tors listed [below] are met, an employment relationship does 
not exist under the FLSA”: 
   1. The internship, even though it includes actual op‐
      eration of the facilities of the employer, is similar to 
      training  which  would  be  given  in  an  educational 
      environment;  
   2.  The  internship  experience  is  for  the  benefit  of  the 
       intern;  
   3.  The intern does not displace regular employees, but 
       works under close supervision of existing staff;  
   4.  The employer that provides the training derives no 
       immediate advantage from the activities of the in‐
       tern; and on occasion its operations may actually be 
       impeded;  
   5.  The intern is not necessarily entitled to a job at the 
       conclusion of the internship; and  
   6.  The  employer  and  the  intern  understand  that  the 
       intern is not entitled to wages for the time spent in 
       the internship.  
Id. Numerous other multi‐factor tests have also been used by 
courts. See, e.g., Estate of Suskovich v. Anthem Health Plans of Va., 
Inc., 553 F.3d 559, 565–66 (7th Cir. 2009) (ten factors, adapted 
from the ALI’s Restatement (Second) of Agency § 220); Sec. of 
Labor v. Lauritzen, 835 F.2d 1529, 1534–35 (7th Cir. 1987) (six or 
seven factors).  
10                                                     No. 15‐3607 

    The district court was rightly skeptical about the utility of 
this plethora of “factors.” It decided instead to turn to the Su‐
preme Court’s decision in Walling v. Portland Terminal Co., 330 
U.S. 148 (1947), for guidance on the substance of the distinc‐
tion that the statute is trying to draw. The question in Portland 
Terminal  was  whether  unpaid  people  who  participated  in  a 
course  of  practical  training  for  prospective  yard  brakemen 
were “employees” for purposes of the FLSA. This training, the 
Court said, was “a necessary requisite to entrusting them with 
the important work brakemen must do.” Id. at 149. The course 
required the trainees to perform the actual work of brakemen, 
under  the  supervision  of  the  permanent  crew.  Even  though 
the trainees were performing some useful function for the em‐
ployer, and they were doing work identical to that of the or‐
dinary  employees,  the  Court  concluded  that  they  were  not 
“employees” as the FLSA uses the term.  
    It  came  to  this  conclusion  despite  its  recognition  that 
“[w]ithout doubt the Act covers trainees, beginners, appren‐
tices, or learners if they are employed to work for an employer 
for  compensation.”  Id.  at  151.  Nevertheless,  the  record 
showed that the railroads received no immediate advantage 
from  any  work  done  by  the  trainees.  Id.  at  153.  The  Court 
stressed that this was not a case “in which an employer has 
evasively accepted the services of beginners at pay less than 
the  legal  minimum  without  having  obtained  permits”  from 
the government. Id.  
    In an attempt to make sense of all this, the Second Circuit 
confronted  the  question  whether  unpaid  interns  who  were 
working  for  Fox  Searchlight  and  Fox  Entertainment  Group 
were employees. Glatt v. Fox Searchlight, Inc., 811 F.3d 528 (2d 
Cir. 2015). It reviewed much of the same material we have just 
No. 15‐3607                                                           11

discussed, and then turned to the question of the correct legal 
test  to  use.  The  plaintiff‐interns  urged  that  a  person  should 
qualify as an employee “whenever the employer receives an 
immediate advantage from the interns’ work.” 811 F.3d at 535. 
The Department of Labor, as amicus curiae, urged the court to 
adopt the six‐factor test it had developed. The court rejected 
both  of  those  suggestions  and  instead  adopted  the  defend‐
ants’ proposed test, which asks “whether the intern or the em‐
ployer  is  the  primary  beneficiary  of  the  relationship.”  Id.  at 
536. It identified “three salient features” of its primary‐bene‐
ficiary  test:  (1)  it  focuses  on  what  the  intern  receives  in  ex‐
change  for  his  work;  (2)  it  is  flexible  enough  to  permit  the 
court to take into account the economic reality of the situation; 
and (3) it reflects the fact that the intern‐employer relationship 
differs  meaningfully  from  the  standard  employee‐employer 
relationship. Id. 
    The Eleventh Circuit found the Glatt approach persuasive 
in its own case dealing with interns, Schumann v. Collier Anes‐
thesia, P.A., 803 F.3d 1199 (11th Cir. 2015). It found significant 
the fact that the training involved in Portland Terminal was not 
“a universal requirement for a particular type of educational 
degree or for professional certification or professional licen‐
sure in the field.” Id. at 1210. In addition, just as the Supreme 
Court  had  done  in  Portland  Terminal,  the  Eleventh  Circuit 
acknowledged “the potential for some employers to maxim‐
ize their benefits at the unfair expense and abuse of student 
interns.” Id. at 1211. It suggested an approach that focuses on 
the  benefits  the  student  receives,  while  still  considering 
whether the employer is receiving some unfair advantage or 
otherwise abusing the relationship. Id. (At that point, it turned 
to a seven‐factor test, which we omit.)  
12                                                     No. 15‐3607 

    In  our  case,  time  on  the  Professional  Floor  was  a  state‐
mandated requirement for graduation from the cosmetology 
program—i.e. a universal requirement for professional licen‐
sure.  Hollins  was  actually  paying  Regency  for  the  oppor‐
tunity  to  receive  both  classroom  instruction  and  supervised 
practical experience, both of which were necessary for her de‐
gree.  Regency  was  in  the  educational  business  (indeed,  for 
profit), not in the beauty salon business. Hollins did not need 
to go out and find a place where she could serve as an intern 
or an extern; Regency took care of that. We conclude that the 
fact that students pay not just for the classroom time but also 
for  the  practical‐training  time  is  fundamentally  inconsistent 
with  the  notion  that  during  their  time  on  the  Performance 
Floor the students were employees. It is also notable that Re‐
gency structured things to minimize competition with ordi‐
nary  beauty  salons:  it  forbade  licensed  cosmetologists  from 
working in the Regency Salon, and the students received not 
money, but licensing hours and academic credit for their time 
and effort. 
    Hollins resists this conclusion by pointing out that the stu‐
dents  were  also  required  to  perform  various  menial  tasks, 
such  as  acting  as  receptionists,  cleaning  and  sanitizing  the 
floor,  selling  salon  beauty  products,  and  restocking  those 
products as needed. Regency could have concluded, however, 
that these tasks are also part of the job of the cosmetologist, 
and  that  the  students  needed  to  learn  time‐management 
skills.  Moreover,  as  the  district  court  pointed  out,  “Salon 
Safety and Sanitation” is the most heavily tested subject area 
on the Illinois and Indiana cosmetology licensing exam. Re‐
gency was required by the National Accrediting Commission 
of Career Arts & Sciences to use “practical learning methods” 
throughout  its  curriculum.  That  is  enough  to  show  that  the 
No. 15‐3607                                                   13

incidental tasks to which Hollins points are not enough to tip 
the balance over to the “employee” side of the line.  
      The district court’s careful opinion goes into more detail 
about  these and other considerations that  demonstrate  why 
Hollins was not entitled to compensation for her time in the 
salon. See Hollins v. Regency Corp., 144 F. Supp. 3d 990 (N.D. 
Ill. 2015). These cases normally turn on the facts of the partic‐
ular relationship and program, and so we should not be un‐
derstood  as  making  a  one‐size‐fits‐all  decision  about  pro‐
grams that include practical training, or internships, or tasks 
that appear to go beyond the boundaries of a program. On the 
present record, however, we conclude that the district court 
correctly granted summary  judgment for Regency Corpora‐
tion, and we therefore AFFIRM its judgment.